UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7836



UNITED STATES OF AMERICA,


                                               Plaintiff - Appellee,

          versus


GREGORY C. BUTLER, a/k/a Chuck,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Rebecca Beach Smith,
District Judge. (CR-00-16; CA-01-96-4)


Submitted:   February 24, 2005             Decided:    March 8, 2005


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gregory C. Butler, Appellant Pro Se. Janet S. Reincke, Assistant
United States Attorney, Newport News, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Gregory C. Butler, a federal prisoner, seeks to appeal

the district court’s order denying relief on his motion filed

pursuant to Fed. R. Civ. P. 60(b), which the district court

construed as a successive motion under 28 U.S.C. § 2255 (2000), and

dismissed for lack of jurisdiction.              The order is not appealable

unless   a   circuit     justice   or    judge       issues   a     certificate     of

appealability.      28    U.S.C.   §    2253(c)(1)        (2000);    see   Jones    v.

Braxton, 392 F.3d 683, 688 (4th Cir. 2004).                       A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”             28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court’s assessment of his

constitutional     claims    is    debatable         or   wrong     and    that    any

dispositive procedural rulings by the district court also are

debatable or wrong.         See Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                We have independently

reviewed the record and conclude that Butler has not made the

requisite     showing.      Accordingly,        we    deny    a     certificate    of

appealability and dismiss the appeal.

             Additionally, we construe Butler’s notice of appeal and

informal brief on appeal as an application to file a second or

successive § 2255 motion. See United States v. Winestock, 340 F.3d


                                       - 2 -
200, 208 (4th Cir.), cert. denied, 540 U.S. 995 (2003).                In order

to obtain authorization to file a successive § 2255 motion, a

prisoner must assert claims based on either: (1) a new rule of

constitutional law, previously unavailable, made retroactive by the

Supreme   Court   to   cases   on    collateral    review;      or   (2)   newly

discovered evidence that would be sufficient to establish by clear

and convincing evidence that no reasonable factfinder would have

found the movant guilty of the offense.           28 U.S.C. §§ 2244(b)(2),

2255 (2000).      Butler’s claims do not satisfy either of these

conditions.    Therefore, we decline to authorize Butler to file a

successive § 2255 motion.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     the   court   and     argument   would    not    aid   the

decisional process.

                                                                       DISMISSED




                                     - 3 -